Citation Nr: 0300729	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  01-05 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  The issue of entitlement to dependency and indemnity 
compensation pursuant to the provisions of 38 U.S.C. 1318 
is held in abeyance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem

INTRODUCTION

The appellant is the veteran's surviving spouse.  The 
veteran died October 5, 2000; he performed active military 
service from April 1956 to August 1977.  This matter comes 
to the Board of Veterans' Appeals (Board) from a December 
2000 decision of the Department of Veterans Affairs (VA) 
Houston Regional Office (RO), which denied, in pertinent 
part, service connection for the cause of the veteran's 
death.  

As a procedural matter, the Board notes that the 
appellant's claim has also been interpreted as a claim for 
benefits under 38 U.S.C. § 1318, although the veteran was 
not rated totally disabled for the statutory period.  The 
Board has imposed a temporary stay on the adjudication of 
such claims in accordance with the directions of the U.S. 
Court of Appeals for the Federal Circuit in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, Nos. 00-7095, -7096, -7098 (Fed. Cir. 
Aug. 16, 2001).  In that decision, the Federal Circuit 
directed the Department to conduct expedited rulemaking 
which will either explain why certain regulations, 38 
C.F.R. § 3.22 and 38 C.F.R. § 20.1106, are inconsistent on 
the "hypothetical entitlement" issue or revise the 
regulations so that they are consistent.  The temporary 
stay on adjudication of certain 38 U.S.C. § 1318 claims, 
including the claim in this case, remains in effect 
pending completion of the directed rulemaking.  


FINDINGS OF FACT

1.  The appellant received notice and assistance 
commensurate with applicable law and regulations.  

2.  The preponderance of the evidence indicates that the 
veteran's death was not proximately due to, or the result 
of, a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  VA fulfilled the notice, assistance, and other 
requirements of the Veterans Claims Assistance Act of 
2000.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 
(2002).  

2.   A service-connected disability did not cause or 
contribute substantially or materially to cause the 
veteran's death.  38 U.S.C. §§ 1310, 5107 (2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim 
for benefits unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  VA 
may defer providing assistance pending the submission by 
the claimant of essential information missing from the 
application.  38 U.S.C. § 5103A (2002).  

Having reviewed the complete record, the Board believes 
that there is ample medical and other evidence of record 
upon which to decide the appellant's claim.  The Board is 
unaware of, and the appellant has not identified, any 
additional evidence which is necessary to make an informed 
decision on this issue.  Thus, the Board believes that all 
relevant evidence which is available has been obtained.  
The appellant and her representative, moreover, have been 
accorded ample opportunity to present evidence and 
argument.  Further, she and her representative has been 
notified of the evidence needed to establish the benefit 
sought, and she has been advised regarding her and VA's 
respective responsibilities as to obtaining that evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
Consequently, the Board concludes that VA's statutory duty 
to assist the appellant has been satisfied.  

The Board notes that the appellant was informed of 
applicable law and regulations via December 2000 rating 
decision, January 2001 statement of the case, and August 
2001 supplemental statement of the case.  VA, moreover, 
has arranged for a thorough and relevant medical opinion.  

The Board notes that seeking further development of the 
case would serve no useful purpose.  Soyini v. Derwinski, 
1 Vet. App. 540 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support 
of the result in a particular case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran should be avoided).  
VA has satisfied, as far as practicably possible, the 
notice, assistance, and other requirements of VCAA, and 
any further action would only serve to burden VA with no 
foreseeable benefits flowing to the appellant.  Id.; 
Soyini, supra.  The Board recognizes that VA has not 
specifically referred to VCAA when informing the appellant 
of applicable law and regulations as well as her and VA's 
respective responsibilities with respect to obtaining that 
evidence.  However, the information she received is the 
functional equivalent, and additional communications from 
VA would only serve to cause unnecessary delay.  Id.  

Factual Background 

Service medical records reflect that the veteran was 
hospitalized in 1959 for gastroenteritis.  February 1971 
service medical records reflect that he complained of 
upper gastrointestinal pain following heavy drinking.  In 
June 1974, he was seen for complaints of stomach pain and 
diarrhea.  

The veteran's August 1977 service retirement medical 
examination indicated that his gastrointestinal system, 
anus and rectum were evaluated clinically as normal.  On 
the corresponding report of medical history, the veteran 
indicated he had frequent indigestion and intestinal 
trouble.  

By April 1987 rating decision, the RO granted service 
connection for status post laminectomy of the lumbar 
spine, polycythemia, and hypertension.

By August 1992 rating decision, in pertinent part, the RO 
the granted a rating of 30 percent for residuals of 
hypertension with status post angioplasty, ischemia, and 
status post coronary bypass, effective in January 1991.  A 
rating of 100 percent was assigned, effective in January 
1992, and a rating of 30 percent was assigned, effective 
in March 1993.  The RO also assigned a rating of 100 
percent for residuals of status post angioplasty, 
effective in February 1991, and assigned a reduced rating 
of 20 percent, effective in April 1991.

By March 1994 rating decision, the RO granted entitlement 
to a total disability rating based on individual 
unemployability.  

In September 1995, the RO granted, in pertinent part, a 
100 percent disability rating for coronary artery bypass 
residuals, effective in February 1995.  

On October 5, 2000, the veteran died.  The official 
certificate of death listed the cause of death as colon 
cancer.  That month, the appellant filed a claim of 
service connection for the cause of the veteran's death.  

By December 2000 decision, the RO denied service 
connection for the cause of the veteran's death.  

A July 2001 VA medical opinion report reflected that the 
veteran suffered from advanced arteriosclerotic 
cardiovascular disease.  Further, the report indicated 
that a review of the medical records did not reflect a 
connection between the cardiovascular system and the 
veteran's death that was due to colon cancer.  

Law and Regulations 

Subject to certain requirements, dependency and indemnity 
compensation is payable to a veteran's surviving spouse 
because of the veteran's service- connected death.  38 
U.S.C. § 1310 (2002).  

Applicable criteria provide that service connection may be 
granted for disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a pre-existing injury or disease in the 
line of duty.  38 U.S.C. § 1110 (2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2002).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Moreover, where a service-connected disability causes an 
increase in, but is not the proximate cause of, a 
nonservice-connected disability, the veteran is entitled 
to service connection for that incremental increase in 
severity attributable to the service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C. § 1310; 38 C.F.R. § 3.312 (2002).  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown 
that there was a causal connection.  Id.  

Contributory cause of death is inherently one not related 
to the principal cause.  In order to constitute the 
contributory cause of death it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; that it aided 
or lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. 3.312(c).  

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit 
of the doubt in resolving such issue shall be given to the 
claimant.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2002).  When 
the positive and negative evidence relating to a veteran's 
claim are in approximate balance, the claimant prevails.  
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  If the 
Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is inapplicable.  Id. at 1365.  

Analysis 

Service medical records reflect no complaint or treatment 
for colon cancer.  Indeed, no reference to the colon was 
made, either directly or indirectly.  Gastrointestinal 
problems during service were minimal, including an episode 
of gastroenteritis in 1959, upper gastrointestinal pain in 
1971 due to intoxication, and stomach pain with diarrhea 
in 1974.  On separation medical examination, his 
gastrointestinal system, anus and rectum were found to be 
normal on clinical evaluation, despite the veteran's 
contention on the corresponding report of medical history 
that he suffered intestinal trouble.  Furthermore, the 
Board notes that the veteran was not service-connected for 
any gastrointestinal disability, nor does the record 
reflect receipt of a claim for benefits associated with 
the colon or gastrointestinal system in general during the 
veteran's lifetime.  

The cause of the veteran's death, according to the 
official death certificate, was colon cancer alone.  The 
July 2001 VA medical opinion reflected that although the 
veteran suffered from severe cardiovascular and related 
disabilities during his lifetime, such disabilities did 
not contribute to the ultimate cause of his death.  

As there is no evidentiary nexus, direct or indirect, 
between diseases and injuries incurred in service and the 
veteran's death, service connection for the cause of the 
veteran's death must be denied.  38 C.F.R. § 3.312.  The 
Board indeed finds that the preponderance of the competent 
medical evidence weighs against the appellant's claim of 
service connection for the cause of the veteran's death.  
As the preponderance of the evidence is against her claim, 
the benefit of the doubt rule does not apply in this case.  
Ortiz, 274 F.3d at 1365; see also 38 U.S.C. § 5107.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	J.F. GOUGH
                                         Member, Board of 
Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

